Title: To James Madison from George Davis, 4 June 1808
From: Davis, George
To: Madison, James



Sir.
Tripoli 4. June 1808.

In several interviews which I have recently had with H. E. the Bashaw, he has constantly urged the return of the captured Gun-boats, which he asserts to have been positively promised at the conclusion of the peace; and in our last conversation he expressed his intention of writing to the President of the United States upon the subject.  I have endeavoured to evade, as much as possible, all discussion on this point, hoping to receive such instructions as would enable me either to comply with his expectations or at once to crush them; for I am convinced that an absolute negative would be more advisable than to suffer him to remain in a state of uncertainty.
By late arrivals from Malta I have received several letters from Mr. Higgens, to whom I had confided the care of the original and duplicate letter to the Ex-Bashaw, relative to the Convention concluded in his favor.  They state that he has received no reply whatever from Sidi Ahmet.
The Bashaw informed me that a number of the people who accompanied the Exile, had arrived at Malta on their way to Tunis: that the long silence of his brother had excited his suspicions that he would not accept the terms offered to him, and that this circumstance confirmed them.
The Rais of Marine has this moment come to demand in the name of his master, the obligation which he gave me in favor of the Ex-Bashaw for three thousand Dollars pr annum.  This I have refused until I hear from Sidi Ahmet.  Enclosed is the Copy of a letter I have written him on the subject.  I have the honor to be, With great respect & Consideration, Sir, Yr. Mo: Obt Servt

George Davis

